DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant elected group I, which is drawn to claims 1-9. The response dated 2/17/2021 incorrectly recites claims 1-19 are in the elected group I. Claims 1-9 are the elected claim set and are being examined herein. As such, claims 10-15 are withdrawn for being drawn to unelected group 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Senness (20150297378) in view of Feeser (20050038493).

As to claim 1, Senness discloses: A vascular intervention device delivery system (system of figure 1) comprising: a handle (12); a catheter (14) with a proximal end attached to the handle (see figure 1), and a distal carrier segment (space where stent is located, see figure 7) for mounting a vascular intervention device (100) thereon, and defining a longitudinal axis (axis down middle of the catheter); a retractable sheath (24) movable from a first position covering the distal carrier segment (when fully extended) to a second position (when retracted via 46) retracted proximally uncovering the distal carrier segment (paragraph 0045); a stability sheath (34/36) attached to the handle (see figure 1) and extending toward the distal carrier segment (figure 1), and a proximal end of the retractable sheath being received in the stability sheath in both of the first and second positions (see figures 1-7); a pull (46) attached to the retractable sheath (paragraph 0045) and extending proximally from the retractable sheath toward the handle (figures 1-7).
Senness fails to directly disclose: a majority of a length of the pull having a cross sectional shape with a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness.
In the same field of endeavor, namely stent deployment devices, Feeser teaches a pull (98) wherein a majority of a length of the pull having a cross sectional shape with a concave side (inner side, see figure 3) that faces the longitudinal axis and is opposite to a convex side (outer side, see figure 3) that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness (see figure 3).


As to claim 2, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: wherein the stability sheath receives at least a portion of each of the pull and the catheter (see figures 1-7 of Senness). Examiner notes the pull of Feeser will run the length of the combined device since it is being substituted for Sennes’s pull, which runs the length of the device. 

As to claim 3, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an inner radius of the stability sheath. Examiner notes once the combination is made, the pull wire will pass through the stability sheath as it does in Senness. Thus, the radius must be smaller to fit inside the stability sheath. 

As to claim 4, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an outer radius of the catheter. Examiner notes once the combination is made, the pull wire will pass through the catheter as it does in Senness. Thus, the radius must be smaller than an outer radius of the catheter to fit inside the catheter.

.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Senness (20150297378) and Feeser (20050038493) as applied to claim 1 above, further in view of Dorn (20090204197).

As to claim 5, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: (claim 5) wherein the pull includes a distal attachment segment (70) that is a minority of the length (see figure 10C), 
The combination fails to directly disclose: (claim 5) the pull has a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull, (claim 7) wherein the distal attachment segment has a width that is smaller than a width of the majority of the length of the pull, or (claim 8) wherein the pull includes a tapered transition segment between the majority of the length and the distal attachment segment.
In the same filed of endeavor, medical treatment devices, Dorn teaches a pull (32) having a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull , having a tapered transition segment positioned between a majority of the length of the pull and a distal attachment segment, wherein the distal attachment segment has a width and a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the pull and sheath as disclosed by Senness such that the majority length eventually tapers to the distal attachment segment such that the distal attachment segment has a dimension that has a width and a thickness that are both smaller than the width and the thickness, respectively, of the majority length of the pull as suggested by Dorn since Dorn discloses that the reduced dimension accommodates securement of the pull within the lumen of a reduced lumen size of the sheath where the reduced inner diameter is advantageous in that the sheath can be allowed to remain freely rotatable with respect to the  inner structure of the delivery system that effects proximal withdrawal of the sheath, see paragraph 50 and 52. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Senness (20150297378), Feeser (20050038493) and Dorn (20090204197) as applied to claim 5 above, further in view of Fifer (20120172915).

As to claim 6, the combination of Senness, Feeser and Dorn discloses the invention of claim 5, the combination fails to directly disclose: wherein the distal attachment segment has a concave side that is flatter than a concave side of the majority of the length of the pull.
In the same filed of endeavor, medical treatment devices, Fifer teaches a pull 42 having first and second rounded edges (note figure 8c), wherein the distal attachment 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the pull of modified Senness such that it comprises rounded edges and the distal attachment section is flatter than the majority segment as suggested by Fifer since Fifer suggests this configuration provides an improved profile flexibility and resistance to plastic deformation which improves straightening, see paragraph 94.    

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Senness (20150297378) in view of Feeser (20050038493) using a different motivation.

As to claim 1, Senness discloses: A vascular intervention device delivery system (system of figure 1) comprising: a handle (12); a catheter (14) with a proximal end attached to the handle (see figure 1), and a distal carrier segment (space where stent is located, see figure 7) for mounting a vascular intervention device (100) thereon, and defining a longitudinal axis (axis down middle of the catheter); a retractable sheath (24) movable from a first position covering the distal carrier segment (when fully extended) to a second position (when retracted via 46) retracted proximally uncovering the distal carrier segment (paragraph 0045); a stability sheath (34/36) attached to the handle (see figure 1) and extending toward the distal carrier segment (figure 1), and a proximal end of the retractable sheath being received in the stability sheath in both of the first and 
Senness fails to directly disclose: a majority of a length of the pull having a cross sectional shape with a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness.
In the same field of endeavor, namely stent deployment devices, Feeser teaches a pull (98) wherein a majority of a length of the pull having a cross sectional shape with a concave side (inner side, see figure 3) that faces the longitudinal axis and is opposite to a convex side (outer side, see figure 3) that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pull wire of Senness that allows the user to manually retract the outer sheath to deploy the stent, for the convex/concave pull wire of Feeser since these mechanisms perform the same function of retracting an outer sheath to deploy a stent. Simply substituting one pull wire mechanism for another would yield the predicable result of allowing a user to manually retract an outer sheath to deploy a stent. See MPEP 2143. 

As to claim 2, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: wherein the stability sheath receives at least a portion of each of the pull and the catheter (see figures 1-7 of Senness). Examiner 

As to claim 3, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an inner radius of the stability sheath. Examiner notes once the combination is made, the pull wire will pass through the stability sheath as it does in Senness. Thus, the radius must be smaller to fit inside the stability sheath. 

As to claim 4, the combination of Senness and Feeser discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an outer radius of the catheter. Examiner notes once the combination is made, the pull wire will pass through the catheter as it does in Senness. Thus, the radius must be smaller than an outer radius of the catheter to fit inside the catheter.

As to claim 9, the combination of Senness and Feeser discloses the invention of claim 1, the combination further discloses: including a thumbwheel (44) rotatably mounted in the handle and connected to a proximal end of the pull (see figures 1-7 of Senness).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.